--------------------------------------------------------------------------------

Back to Form 8-K [form8-k.htm]
Exhibit 10.4

 
 
 
 
WELLCARE HEALTH PLANS, INC.
 
INDEMNIFICATION AGREEMENT
 


This INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of April 1,
2008, by and between WellCare Health Plans, Inc., a Delaware corporation (the
“Company”), and Thomas F. O’Neil III, (“Indemnitee”).  Capitalized terms used
and not otherwise defined in this Agreement have the meanings set forth in
Section 10 hereof.
 
RECITALS
 
A.           The Company and Indemnitee recognize the continued difficulty in
obtaining liability insurance for the directors, officers, employees, agents and
fiduciaries of the Company and its Subsidiaries, the significant increases in
the cost of such insurance and the general reductions in the coverage of such
insurance.
 
B.           The Company and Indemnitee further recognize the substantial
increase in corporate litigation in general, subjecting directors, officers,
employees, agents and fiduciaries to expensive litigation risks at the same time
as the availability and coverage of liability insurance has been severely
limited.
 
C.           Indemnitee does not regard the current protection available as
adequate under the present circumstances, and Indemnitee and other directors,
officers, employees, agents and fiduciaries of the Company may not be willing to
continue to serve in such capacities without additional protection.
 
D.           The Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company and/or one or
more of its Subsidiaries and, in order to induce Indemnitee to provide or to
continue to provide services to the Company and/or one or more of its
Subsidiaries, wishes to provide for the indemnification and advancing of
expenses to Indemnitee to the maximum extent permitted by law.
 
E.           In view of the considerations set forth above, the Company desires
that Indemnitee be indemnified by the Company as set forth herein.
 
NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:
 
1.         Indemnification
 
(a)             Indemnification of Expenses. The Company shall indemnify
Indemnitee to the fullest extent permitted by law if Indemnitee was or is or
becomes a party to or witness or other participant in, or is threatened to be
made a party to or witness or other participant in, any Proceeding, against any
and all Expenses, including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses.  Subject to
Section 1(b) hereof, such payment of Expenses shall be made by the Company as
soon as practicable but in any event no later than thirty (30) days after
written demand by Indemnitee therefor is presented to the Company.
 

 
 

--------------------------------------------------------------------------------

 
 
        (b)             Reviewing Party.  Notwithstanding anything to the
contrary in Sections 1(a) or 2(a) hereof:
 
(i)           the indemnification obligations of the Company under Section 1(a)
hereof shall be subject to the condition that the Reviewing Party shall not have
determined that Indemnitee would not be permitted to be indemnified under
applicable law; and
 
(ii)           the obligation of the Company to make an advance payment of
Expenses to Indemnitee pursuant to Section 2(a) hereof (an “Expense Advance”)
shall be subject to the condition that, if, when and to the extent that the
Reviewing Party determines that Indemnitee would not be permitted to be
indemnified under applicable law, the Company shall be entitled to be reimbursed
by Indemnitee (who hereby agrees to reimburse the Company) for all such amounts
theretofore paid by Company to Indemnitee; provided, however, that if Indemnitee
has commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Reviewing Party that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and Indemnitee shall not be required to reimburse the Company for
any Expense Advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed).
 
Indemnitee’s obligation to reimburse the Company for any Expense Advance shall
be unsecured and no interest shall be charged thereon.  If there has not been a
Change in Control, or it there has been a Change in Control which has been
approved by a majority of the directors of the Company who were directors
immediately prior to the Change in Control (the “Incumbent Directors”), the
Reviewing Party shall be selected by the Board of Directors of the Company, and
if there has been a Change in Control which has not been approved by a majority
of the Incumbent Directors, the Reviewing Party shall be the Independent Legal
Counsel.  If there has been no determination by the Reviewing Party or if the
Reviewing Party determines that Indemnitee would not be permitted to be
indemnified in whole or in part under applicable law, Indemnitee shall have the
right to commence litigation seeking an initial determination by the court or
challenging any such determination by the Reviewing Party or any aspect thereof,
including the legal or factual bases therefor, and the Company hereby consents
to service of process and to appear in any such proceeding. Any determination by
the Reviewing Party otherwise shall be conclusive and binding on the Company and
Indemnitee.
 
(c)             Contribution .  If the indemnification obligations of the
Company under Section 1(a) hereof shall be held by a court of competent
jurisdiction for any reason other than that set forth in Section 8(a) hereof to
be unavailable to Indemnitee in respect of any Expense, then the Company, in
lieu of indemnifying Indemnitee thereunder, shall contribute to the amount paid
or payable by Indemnitee as a result of such Expense (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company and
Indemnitee, or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company and Indemnitee in connection with the action or inaction
which resulted in such Expense, as well as any other relevant equitable
considerations.  The Company and Indemnitee agree that it would not be just and
equitable if contribution pursuant to this Section 1(c) were determined by pro
rata or per capita allocation or by any other method of allocation which does
not take account of the equitable considerations referred to in the immediately
preceding sentence.
 

 
-2 -

--------------------------------------------------------------------------------

 
 
 
(d)             Mandatory Payment of Expenses.   Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise, including, without limitation, the dismissal of an
action without prejudice, in defense of any Proceeding or in the defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against all
Expenses incurred by Indemnitee in connection therewith.
 
2.         Expenses; Indemnification Procedure Advancement of Expenses.  Subject
to the terms and conditions of Section 1(b) hereof and to the extent not
prohibited by applicable law, the Company shall advance all Expenses incurred by
Indemnitee.  The advances to be made hereunder shall be paid by the Company to
Indemnitee as soon as practicable but in any event no later than thirty (30)
days after written demand by Indemnitee therefor to the Company.
 
(b)             Notice; Cooperation by Indemnitee.  Indemnitee shall, as a
condition precedent to Indemnitee’s right to be indemnified under this
Agreement, give the Company notice in writing as soon as practicable of any
Proceeding for which indemnification will or could be sought under this
Agreement.  In addition, Indemnitee shall give the Company such information and
cooperation as it may reasonably require and as shall be within Indemnitee’s
power.
 
(c)             No Presumptions; Burden of Proof
 
(i)           For purposes of this Agreement, the termination of any Proceeding
by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendre or its equivalent, shall not create
a presumption that Indemnitee did not meet any particular standard of conduct or
have any particular belief or that a court has determined that indemnification
is not permitted by applicable law.  In addition, neither the failure of the
Reviewing Party to have made a determination as to whether Indemnitee has met
any particular standard of conduct or had any particular belief, nor an actual
determination by the Reviewing Party that Indemnitee has not met such standard
of conduct or did not have such belief, prior to the commencement of legal
proceedings by Indemnitee to secure a judicial determination that Indemnitee
should be indemnified under applicable law, shall be a defense to Indemnitee’s
claim or create a presumption that Indemnitee has not met any particular
standard of conduct or did not have any particular belief.
 

 
-3 -

--------------------------------------------------------------------------------

 
 
(ii)           In connection with any determination by the Reviewing Party or
otherwise as to whether Indemnitee is entitled to be indemnified hereunder, the
burden of proof shall be on the Company to establish that Indemnitee is not so
entitled.
 
(d)             Notice to Insurers.  If, at the time of the receipt by the
Company of a notice of a Proceeding pursuant to Section 2(b) hereof, the Company
has liability insurance in effect which may cover such Proceeding, the Company
shall give prompt notice of the commencement of such Proceeding to the insurers
in accordance with the procedures set forth in the respective policies. The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such action, suit, proceeding, inquiry or investigation in accordance with the
terms of such policies.
 
          (e)             Selection of Counsel.   In the event the Company shall
be obligated hereunder to pay the Expenses of a Proceeding, the Company shall be
entitled to assume the defense of such Proceeding with counsel approved by
Indemnitee, which approval shall not be unreasonably withheld or delayed, upon
the delivery to Indemnitee of written notice of its election so to do. After
delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
Indemnitee with respect to the same Proceeding; provided that (i) Indemnitee
shall have the right to employ Indemnitee’s counsel in any such Proceeding at
Indemnitee’s expense and (ii) if (A) the employment of counsel by Indemnitee has
been previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that there is a conflict of interest between the Company and
Indemnitee in the conduct of any such defense, or (C) the Company shall not
continue to retain such counsel to defend such Proceeding, then the fees and
expenses of Indemnitee’s counsel shall be at the expense of the Company.  The
Company shall have the right to conduct such defense as it sees fit in its sole
discretion, provided that the Company has the right to settle any claim against
Indemnitee only with the consent of Indemnitee, which shall not be unreasonably
withheld or delayed.
 
-4 -

--------------------------------------------------------------------------------


 
 
3.         Scope; Nonexclusivity Scope.   It is understood that the parties to
this Agreement intend for this Agreement to be interpreted and enforced so as to
provide indemnification and advancement of Expenses to Indemnitee to the fullest
extent now or hereafter permitted by law, subject only to the express exceptions
and limitations otherwise set forth in this Agreement.  In the event of any
change after the date of this Agreement in any applicable law, statute or rule
which expands the right of the Company to indemnify a member of the Board of
Directors or an officer, employee, agent or fiduciary of the Company or any
Subsidiary, as applicable, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits afforded by such
change.  In the event of any change in any applicable law, statute or rule which
narrows the right of the Company to indemnify a member of the Board of Directors
or an officer, employee, agent or fiduciary of the Company or any Subsidiary, as
applicable, such change, to the extent not otherwise required by such law,
statute or rule to be applied to this Agreement, shall have no effect on this
Agreement or the parties’ rights and obligations hereunder.
 
(b)             Nonexclusivity.   The indemnification and advancement of
Expenses provided by this Agreement shall be in addition to any rights to which
Indemnitee may be entitled under the charter documents of the Company or any
Subsidiary, any agreement, any vote of stockholders or disinterested directors,
the General Corporation Law of the State of Delaware, or otherwise. 
 
4.         No Duplication of Payments. The Company shall not be liable under
this Agreement to make any payment in connection with any Proceeding against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, charter documents of the Company or any Subsidiary
or otherwise) of the amounts otherwise indemnifiable hereunder.
 
5.         Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Expenses incurred in connection with any Proceeding, but not for all
of the total amount thereof, the Company shall nevertheless indemnify Indemnitee
for the portion of such Expenses to which Indemnitee is entitled.
 
6.         Mutual Acknowledgement.  Both the Company and Indemnitee acknowledge
that in certain instances, Federal law or applicable public policy may prohibit
the Company from indemnifying its directors, officers, employees, agents or
fiduciaries under this Agreement or otherwise.  Indemnitee understands and
acknowledges that the Company may be required in the future to undertake with
the Securities and Exchange Commission to submit the question of indemnification
to a court in certain circumstances for a determination of the Company’s right
under public policy to indemnify Indemnitee.
 
7.         Maintenance of Liability Insurance. The Company shall, from time to
time, make the good faith determination whether or not it is practicable for the
Company to obtain and maintain a policy or policies of insurance with reputable
insurance companies providing the officers and directors of the Company with
coverage for losses from wrongful acts, or to ensure the Company’s performance
of its indemnification obligations under this Agreement.  Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage.  In all policies of
director and officer liability insurance, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee the same rights and benefits
as are accorded to the most favorably insured of the Company’s directors, if
Indemnitee is a director, or of the Company’s officers, if Indemnitee is not a
director of the Company but is an officer.  Notwithstanding the foregoing, the
Company shall have no obligation to obtain or maintain such insurance if the
Company determines in good faith that such insurance is not reasonably
available, if the premium costs for such insurance are disproportionate to the
amount of coverage proved, if the coverage provided by such insurance is limited
by exclusions so as to provide an insufficient benefit, or if Indemnitee is
covered by similar insurance maintained by a parent or Subsidiary of the Company
 

 
-5 -

--------------------------------------------------------------------------------

 
 
 
8.         Exceptions.  Notwithstanding anything to the contrary herein other
than Section 1(d) hereof, the Company shall not be obligated pursuant to the
terms of this Agreement:
 
Notwithstanding anything to the contrary herein other than Section 1(d) hereof,
the Company shall not be obligated pursuant to the terms of this Agreement:
 
(a)             Unlawful Claims.  To indemnify Indemnitee with respect to any
Proceeding if a final decision by a court having jurisdiction shall have
determined that such indemnification is not lawful;
 
To indemnify Indemnitee with respect to any Proceeding if a final decision by a
court having jurisdiction shall have determined that such indemnification is not
lawful;
 
(b)             Proceedings Initiated by Indemnitee.  To indemnify or advance
Expenses to Indemnitee with respect to Proceedings initiated or brought
voluntarily by Indemnitee and not by way of defense, except (i) with respect to
any Proceeding (x) brought to establish or enforce a right to indemnification or
advancement of Expenses under this Agreement, or any other agreement, or
insurance policy, or the charter documents of the Company or any Subsidiary, now
or hereafter in effect relating to any Proceeding, or (y) specifically
authorized by the Board of Directors, or (ii) as otherwise required under
Section 145 of the Delaware General Corporation Law, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
advance expense payment or insurance recovery, as the case may be; provided,
however, that such indemnification or advancement of Expenses may be provided by
the Company in specific cases if the Board of Directors determines it to be
appropriate;
 
(c)             Claims Under Section 16(b).  To indemnify Indemnitee for
Expenses, judgments, fines or penalties sustained in any Proceeding for an
accounting of profits arising from the purchase and sale by Indemnitee of
securities of the Company in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), rules and regulations
promulgated thereunder, or any similar provisions of any federal, state or local
statute; or
 
(d)             Lack of Good Faith.   To indemnify Indemnitee for any Expenses
incurred by Indemnitee with respect to any Proceeding instituted by Indemnitee
to enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by Indemnitee in such
Proceeding was not made in good faith or was frivolous.
 
9.         Period of Limitations. No legal action shall be brought and no cause
of action shall be asserted by or in the right of the Company against
Indemnitee, Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of three (3) years from the date of accrual
of such cause of action, and any claim or cause of action of the Company shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such three-year period; provided, however, that if any
shorter period of limitations is otherwise applicable to any such cause of
action, such shorter period shall govern.
 
-6 -

--------------------------------------------------------------------------------


 
10.         Construction of Certain Terms and Phrases.  As used in this
Agreement, the following terms and phrases shall have the meanings set forth
below:
 
    (a)             A “Change in Control” shall be deemed to have occurred if
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, (A) who is or becomes
the beneficial owner, directly or indirectly, of securities of the Company
representing 10% or more of the combined voting power of the Company’s then
outstanding Voting Securities, increases his beneficial ownership of such
securities by 5% or more over the percentage so owned by such person, or
(B) becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing more than 20%
of the total voting power represented by the Company’s then outstanding Voting
Securities, (ii) during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board of Directors of the Company
and any new director whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
or (iii)  the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation other than a merger or consolidation
which would result in the Voting Securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least 80% of the total voting power represented by the Voting
Securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of (in one transaction or a series of transactions)
all or substantially all of the Company’s assets.
 
(b)             References to the “Company” shall include, in addition to the
resulting corporation, any constituent corporation (including any constituent of
a constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees, agents or fiduciaries, so that if Indemnitee is
or was a director, officer, employee, agent or fiduciary of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.
 
-7 -

--------------------------------------------------------------------------------


 
(c)             “Expense” shall include any and all expenses (including
attorneys’ fees and all other costs, expenses and obligations incurred in
connection with investigating, defending, being a witness in or participating in
(including on appeal), or preparing to defend, be a witness in or participate
in, a Proceeding), judgments, fines, penalties and amounts paid in settlement
(if such settlement is approved in advance by the Company, which approval shall
not be unreasonably withheld or delayed) of a Proceeding, and any federal,
state, local or foreign taxes imposed on Indemnitee as a result of the actual or
deemed receipt of any payments under this Agreement.
 
(d)             “Independent Legal Counsel” shall mean an attorney or firm of
attorneys who shall not have otherwise performed services for the Company or
Indemnitee within the last three years (other than with respect to matters
concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnity agreements).  Independent Legal Counsel
shall be selected as follows:  (i) by a majority of the Disinterested Directors
if there has not been a Change in Control or if there has been a Change in
Control which has been approved by a majority of the Incumbent Directors; or
(ii) by Indemnitee, subject to the approval by a majority of the Disinterested
Directors (which shall not be unreasonably withheld), if there has been a Change
in Control which has not been approved by a majority of the Incumbent
Directors.  The Company agrees to pay the reasonable fees of the Independent
Legal Counsel, regardless of which party selects the Independent Legal Counsel.
 
(e)             References to “other enterprises” shall include employee benefit
plans; references to “fines” shall include any excise taxes assessed on
Indemnitee with respect to an employee benefit plan; and references to “serving
at the request of the Company” shall include any service as a director, officer,
employee, agent or fiduciary of the Company which imposes duties on, or involves
services by, such director, officer, employee, agent or fiduciary with respect
to an employee benefit plan, its participants or its beneficiaries.

(f)             “Proceeding” shall mean any threatened, pending or completed
action, suit, proceeding or alternative dispute resolution mechanism, or any
hearing, inquiry or investigation that Indemnitee in good faith believes might
lead to the institution of any such action, suit, proceeding or alternative
dispute resolution mechanism, whether brought by or in the right of the Company
or any Subsidiary or otherwise, and whether civil, criminal, administrative,
investigative or other, in which Indemnitee was or is or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant by reason of (or arising in part out of) any event
or occurrence related to the fact that Indemnitee is or was a director, officer,
employee, agent or fiduciary of the Company or any Subsidiary, or is or was
serving at the request of the Company or any Subsidiary as a director, officer,
employee, agent or fiduciary of another corporation, partnership, joint venture,
trust or other enterprise, or by reason of any action or inaction on the part of
Indemnitee while serving in such capacity.
 
(g)             “Reviewing Party” shall mean (i) the Board of Directors acting
by a majority vote of the directors who are not and were not parties to the
Proceeding in respect of which indemnification is being sought (the
“Disinterested Directors”), (ii) a committee of some or all of the Disinterested
Directors designated by a majority vote of the Disinterested Directors, or
(iii) Independent Legal Counsel.
 
-8 -

--------------------------------------------------------------------------------


 
(h)             “Subsidiary” shall mean any corporation or other entity of which
more than 50% of the outstanding Voting Securities is owned directly or
indirectly by the Company, by the Company and one or more other Subsidiaries, or
by one or more other Subsidiaries.
 
(i)             “Voting Securities” shall mean any securities of the Company
that vote generally in the election of directors.
 
11.   Counterparts: This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.
 
This Agreement may be executed in one or more counterparts, each of which shall
constitute an original.
 
12.      Binding Effect; Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company), assigns,
spouses, heirs, and personal and legal representatives. The Company shall
require and cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all, substantially all, or a substantial part, of
the business and/or assets of the Company, by written agreement in form and
substance reasonably satisfactory to Indemnitee, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. This
Agreement shall continue in effect with respect to any Proceeding regardless of
whether Indemnitee continues to serve as a director, officer, employee, agent or
fiduciary of the Company, any Subsidiary or any other enterprise at the
Company’s request.
 
      13.     Attorneys’ Fees.  In the event that any action is instituted by
Indemnitee under this Agreement or under any liability insurance policies
maintained by the Company to enforce or interpret any of the terms hereof or
thereof, Indemnitee shall be entitled to be paid all expenses incurred by
Indemnitee with respect to such action, regardless of whether Indemnitee is
ultimately successful in such action, and shall be entitled to the advancement
of such expenses with respect to such action, unless, as a part of such action,
a court of competent jurisdiction over such action determines that each of the
material assertions made by Indemnitee as a basis for such action was not made
in good faith or was frivolous. In the event of an action instituted by or in
the name of the Company under this Agreement to enforce or interpret any of the
terms of this Agreement, Indemnitee shall be entitled to be paid all expenses
incurred by Indemnitee in defense of such action (including costs and expenses
incurred with respect to Indemnitee counterclaims and cross-claims made in such
action), and shall be entitled to the advancement of such expenses with respect
to such action, unless, as a part of such action, a court having jurisdiction
over such action determines that each of Indemnitee’s material defenses to such
action was not made in good faith or was frivolous.
 
14.            Notice. All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when received, and
shall in any event be deemed to be received (a) five (5) days after deposit with
the U.S. Postal Service or other applicable postal service, if delivered by
certified or registered mail, postage prepaid, (b) upon delivery, if delivered
by hand, (c) one business day after the business day of deposit with Federal
Express or similar overnight courier, freight prepaid, or (d) one day after the
business day of delivery by facsimile transmission, if delivered by facsimile
transmission, with copy by first class mail, postage prepaid, and shall be
addressed if to Indemnitee, at Indemnitee’s address as set forth beneath
Indemnitee’s signature to this Agreement and if to the Company at the address of
its principal corporate offices (attention: Secretary) or at such other address
as a party may designate by ten days’ advance written notice to the other party
hereto.
 
-9 -

--------------------------------------------------------------------------------


 
15.              Headings. The headings used in this Agreement have been
inserted for convenience of reference only and do not define or limit the
provisions hereof.
 
16.              Severability. The provisions of this Agreement shall be
severable in the event that any of the provisions hereof (including any
provision within a single section, paragraph or sentence) are held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable, and the
remaining provisions shall remain enforceable to the fullest extent permitted by
law. Furthermore, to the fullest extent possible, the provisions of this
Agreement (including, without limitations, each portion of this Agreement
containing any provision held to be invalid, void or otherwise unenforceable,
that is not itself invalid, void or unenforceable) shall be construed so as to
give effect to the intent manifested by the provision held invalid, illegal or
unenforceable.
 
17.              Choice of Law. This Agreement shall be governed by and its
provisions construed and enforced in accordance with the laws of the State of
Delaware, as applied to contracts between Delaware residents, entered into and
to be performed entirely within the State of Delaware, without regard to the
conflict of laws principles thereof.
 
18.              Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.
 
19.              Amendment and Termination. No amendment, modification,
termination or cancellation of this Agreement shall be effective unless it is in
writing signed by both the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.
 
20.              Integration and Entire Agreement. This Agreement sets forth the
entire understanding between the parties hereto and supersedes and merges all
previous written and oral negotiations, commitments, understandings and
agreements relating to the subject matter hereof between the parties hereto.
 
21.              No Construction as Employment Agreement. Nothing contained in
this Agreement shall be construed as giving Indemnitee any right to be retained
in the employ of the Company or any of its Subsidiaries.
 


 


 
[SIGNATURE PAGE FOLLOWS]
 

 
-10 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
WELLCARE HEALTH PLANS, INC.
 
By:  /s/  Heath Schiesser
Name:    Heath Schiesser
Title:  President & CEO
 
AGREED TO AND ACCEPTED BY:
 
Signature:  /s/  Thomas F. O'Neil III   
Name:  Thomas F. O’Neil
III                                                                
Address: 108 St. Dunstan's Road
Baltimore, Maryland 21212
 
 
-11 -

--------------------------------------------------------------------------------

 
